   Case: 1:18-cv-05179 Document #: 70 Filed: 10/15/18 Page 1 of 3 PageID #:2076



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 ROSETTA ANALYTICS, INC.,

              Plaintiff,
                                                    No. 18 CV 5179
         v.
                                                    Judge Manish S. Shah
 VAIBHAVA GOEL and
 ETIENNE MARCHERET,

              Defendants.

                                       ORDER

       Plaintiff’s motion for a preliminary injunction [8] is denied. A joint status
report with a proposal for a discovery plan shall be filed by November 1, 2018.

                                     STATEMENT

       Defendants Vaibhava Goel and Etienne Marcheret were at-will employees of
plaintiff Rosetta Analytics and designed software code to implement (and attempt to
implement) Rosetta’s vision for an artificial-intelligence/machine-learning-based
program to predict certain market outcomes. This prediction could then be the basis
for an investment strategy. When Goel and Marcheret left the company, Goel
expressed an interest in seeking employment that could relate to financial markets
or investment strategies, and Rosetta discovered that Marcheret transferred certain
files from Rosetta to a personal hard drive. Rosetta seeks an order enjoining
defendants from disclosing Rosetta’s trade secrets and working with machine
learning or artificial intelligence to analyze financial data or create investment
strategies.

       A preliminary injunction is an extraordinary remedy—one intended to
preserve the status quo until the merits can be sorted out—and requires the plaintiff
to establish: a likelihood of success on the merits, reasonable diligence in pursuing
injunctive relief, irreparable harm to the plaintiff, that the balance of harms tips in
the plaintiff’s favor, and that an injunction is in the public interest. Benisek v.
Lamone, 138 S.Ct. 1942, 1943–45 (2018).

      There is sufficient evidence to suggest that Rosetta’s code, particularly the
“20bin” code that Marcheret transferred onto his personal drive, is a trade secret and
includes confidential information (as that term is used in the parties’ non-disclosure
agreements). Even in its experimental form, it is a basis for Rosetta’s business that
   Case: 1:18-cv-05179 Document #: 70 Filed: 10/15/18 Page 2 of 3 PageID #:2077



has received commercial interest, and therefore it has economic value. Rosetta has
taken steps to protect its confidentiality. Marcheret’s transfer was likely an act of
misappropriation, because the circumstantial evidence suggests that he selected
particular files not for deletion but to take with him for use in future endeavors. I do
not, however, infer that Goel knew that Marcheret was taking files. The two were a
team, but given the frequency with which they spoke over Slack, I would expect
Rosetta to point to some concrete communication to suggest that Marcheret’s transfer
was done with Goel’s knowledge and complicity. The March 2018 Slack chats do not
support an inference that Marcheret’s April 10, 2018 file transfer was done with
Goel’s knowledge. There is some likelihood of success against Marcheret for a trade-
secret violation and a breach of the confidentiality provisions of the contract. But I
am persuaded by Goel’s testimony that machine learning coding is problem specific,
and therefore, Goel and Marcheret would not inevitably or necessarily use Rosetta’s
code if they worked in the financial sector. Rosetta’s code may be scalable, but that
does not mean that Rosetta’s code is the only way for Goel and Marcheret to apply
machine learning to investment strategies.

       The evidence of Goel’s and Marcheret’s interests in working in financial
markets or investment strategies is not sufficient to establish a breach of the non-
solicitation term of the contracts. Rosetta has focused on “strategic partners” but that
term is broader than the “clients, customers, or accounts” of Rosetta protected by
contract. And although Rosetta may hope that a strategic partner could become a
customer, there was insufficient evidence to establish that such hope warrants
treating the term “prospective customer” so broadly. Courts narrowly interpret
contracts that restrict competition, and non-solicitation provisions are enforceable to
protect customer relations developed while the employee was working for the
employer. See AssuredPartners, Inc. v. Schmitt, 44 N.E.3d 463, 474 (Ill. App. Ct.
2015). The evidence that Goel and Marcheret served a strategic partner by assisting
in sales presentations did not suggest that the potential investors were viewed as
prospective customers, bringing them within the scope of the non-solicitation clause.
In addition, there was insufficient evidence to establish that defendants attempted to
contact an entity to solicit or divert business away from Rosetta.

       The loss of confidential information and the risk of its disclosure can cause
irreparable harm. If Rosetta’s code found its way into the hands of anyone who could
use it to develop an algorithm for making market predictions and investment
strategies, Rosetta’s competitive advantage would be lost. But Rosetta has not
established that it is currently at risk for such an irreparable harm. I am satisfied
that defense counsel has secured the devices that could contain Rosetta’s information,
and there is no evidence to suggest a risk that defendants will otherwise use or
disclose the information. The Rosetta code is not currently at risk for unauthorized
disclosure.

      The requested injunction—prohibiting defendants from working with machine
learning as applied to financial products—is overbroad and would cause more harm

                                           2
    Case: 1:18-cv-05179 Document #: 70 Filed: 10/15/18 Page 3 of 3 PageID #:2078



to defendants than the harm the status quo poses to Rosetta. Because machine
learning applications are so varied, cutting Goel and Marcheret off from an entire
sector of the economy harms their employment prospects with little risk of disclosure
of Rosetta secrets. Meanwhile, Rosetta’s code appears to be under lock and key. And
the law already prohibits defendants from using or disclosing Rosetta’s trade secrets,
so a preliminary injunction to that effect is unnecessary.

        In the end, while Marcheret’s conduct is a cause for concern, the extraordinary
relief of a preliminary injunction is unwarranted.* The parties should meet and confer
about the forensic review of devices in defense counsel’s custody and the disclosure of
the complete results of plaintiff’s forensic investigation to date before I will order
defendants to bear the full costs of a third-party forensic review. The parties shall file
a joint status report with a proposed discovery plan by November 1, 2018.



ENTER:

                                                  ___________________________
                                                  Manish S. Shah
                                                  United States District Judge
Date: October 15, 2018




* The focus of the preliminary injunction hearing was on the disclosure of confidential
information and the competitive threats posed by defendants’ conduct. The complaint alleges
additional claims for copyright infringement, violations of the Computer Fraud and Abuse
Act, and breach of fiduciary duties. For the same reasons that I conclude the status quo does
not require preliminary injunctive relief, I deny the requested injunction under the other
theories raised in Rosetta’s complaint.

                                             3
